The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 26, 2014

                                     No. 04-14-00180-CR

                                      Leonardo RIVAS,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 12-04-10954-CR
                     The Honorable Camile G. Dubose, Judge Presiding

                                       ORDER
        The State’s brief was due August 25, 2014. On the due date, the State filed a motion to
extend time to file the brief, requesting an additional ninety days. After review, we GRANT the
State’s motion and ORDER the State to file its brief in this court on or before November 24,
2014. The State is advised that NO FURTHER EXTENSION OF TIME TO FILE THE
BRIEF WILL BE GRANTED ABSENT WRITTEN PROOF OF EXTRAORDINARY
CIRCUMSTANCES.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court